DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on October 7, 2021.
Specification/Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 205, 206, 303, 1310, 1311, 1312.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because (1) Figure 6 has no labels for the x & y axes (2) the numerical values and/or labels on the x & y axes of Figures 7-13 are unclear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claim 1 recites the limitation “a plurality of chemical stages, each chemical stage” in lines 5-6. To improve clarity of the claim, replacement of this limitation with language such as - a plurality of chemical stages, each of the plurality of chemical stages- is suggested. Appropriate correction is required. Claims 2-6 are also objected to for being dependent on Claim 1.
Claims 2 & 3 each recite the limitation “wherein the step of calculating a total treatment volume”. To improve clarity of the claim, replacement of this limitation with language such as - wherein the step of calculating the total treatment volume- is recommended. 
Further, Claim 2 appears to have a typographical/grammatical error in lines 2-3 “based on the annular space between an outer diameter of production tubing within the wellbore an inner diameter of wellbore casing” (emphasis added).
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “non-mechanically”; which is unclear. While the specification in [00016] & [00019] defines the term “non-mechanical intervention”, the definition is not clear. As a non-limiting example it is unclear what “non-mechanical intervention means without the use of……other mechanical process that enters or alters the well” (Specification [00019]) encompasses. As such, the scope, metes and bounds of the claim are unclear. Further, if “non-mechanically” is given its ordinary and customary meaning, it is unclear how the method also comprises steps such as pumping, flushing etc. which are known to employ equipment such as pumps, injection tools etc. 
Claim 1 recites “a wellbore comprising a plurality of fracture stages”. It is unclear how a wellbore comprises fracture “stages”. Does this refer to a plurality of zones with fractures? 
Claim 1 recites “calculating a total treatment volume”. It is unclear what the treatment volume is with reference to – is this the total volume of a treatment fluid? Further, a wellbore is known to be treated with a plurality of treatments, each with one or more treatment compositions. As such, it is unclear what a “total treatment” refers to. 
Claim 1 recites the limitation “a wellbore volume adjacent to the plurality of fracture stages”, where the term “adjacent” as recited is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “adjacent” renders the scope of the claim indefinite as it is unclear as to the distance required to be considered “adjacent”. 
Claim 1 recites “dividing the plurality of fracture stages into a plurality of chemical stages, each chemical stage comprising one or more fracture stages of the plurality of fracture stages”. As recited, each chemical stage comprising “one or more fracture stages” encompasses embodiments with a chemical stage comprising ALL of the fracture stages – in which case, it is unclear how the fracture stages are also divided to provide a plurality of chemical stages as recited. As a result, all subsequent steps of calculating, pumping and flushing with respect to a plurality of, first and/or subsequent chemical stages, respectively, is further unclear.  
Claim 1 recites “calculating a fracture pore volume for each respective chemical stage of the plurality of chemical stages, the fracture pore volume based on the respective one or more fracture stages of the respective chemical stages”; which is unclear in its entirety. As such, the scope, metes and bounds of the claim are unclear. As a result, all subsequent steps of pumping and flushing with respect to the fracture pore volume, respectively, is further unclear.  
Claim 1 recites “calculating a diversion concentration and volume”. It is unclear what the diversion concentration and volume is with reference to – is this the concentration and volume of a diversion fluid/composition?
Claim 1 recites “pumping a diversion volume”. It is unclear what the diversion volume is with reference to – is this the volume of a diversion fluid/composition?
Claim 1 recites a “subsequent chemical stage”, where it is unclear whether or not this is distinct from one of the plurality of chemical stages. If distinct, it is unclear what a “chemical stage” refers to. 
Claim 1 recites the limitation “repeating this step for each chemical stage”, where it is unclear which step “this step” refers to. 
Appropriate correction and/or clarification is required. Claims 2-6 are also rejected for being dependent on Claim 1. The claims have been examined as best understood. 
Claim 2 recites the limitation “the annular space”, which lacks sufficient antecedent basis. Appropriate correction and/or clarification is required. The claim has been examined as best understood. 
Claim 3 recites the limitation “the volume of production tubing”, which is unclear as the claim does not previously recite the method comprising production tubing. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 4 recites the limitation “the remedial chemicals”. The method previously sets forth remedial chemicals with respect to a first chemical stage, a subsequent chemical stage, and in repeating for each chemical stage. It is unclear which of the remedial chemicals of these steps “the remedial chemicals” applies to. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 5 recites the limitation “the chemical diverter”. The method previously sets forth a chemical diverter with respect to a first chemical stage, a subsequent chemical stage, and in repeating for each chemical stage. It is unclear which chemical diverter of these steps “the chemical diverter” applies to. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 6 recites the limitation “wherein the step of dividing the plurality of fracture stages into a plurality of chemical stages comprises increasing the number of fracture stages per chemical stage as a function of decreasing conductivity of the fracture stages”; which is unclear for reasons as set forth above with respect to Claim 1. Further, this limitation also encompasses additional embodiments where increasing the number of fracture stages per chemical stage results in a single chemical stage with all fracture stages; which is unclear in combination with the requirement for a plurality of chemical stages. 
Further, it is unclear what “increasing the number of fracture stages per chemical stage as a function of decreasing conductivity of the fracture stages” refers to. 
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karale et al. (US 2018/0306013). 
With respect to Claim 1, Karale discloses a method of non-mechanically remediating damage to a wellbore comprising a plurality of stages and extending through a formation (Karale: Sections [0003], [0015] & [0025]; wherein the method of Karale is considered non-mechanical as described in [00016] & [00019] of the instant specification, and to the extent there is any difference between the non-mechanically remediating as disclosed by Karale, and the non-mechanically remediating as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention), the method comprising: calculating a total treatment volume based on the plurality of stages and a wellbore volume adjacent to the plurality of stages (Karale: Sections [0012], [0030]-[0042], [0048] & [0050]-[0075]); dividing the plurality of stages into a plurality of chemical stages, each chemical stage comprising one or more stages of the plurality of stages (Karale: Sections [0012]-[0018]); calculating a pore volume for each respective chemical stage of the plurality of chemical stages, the pore volume based on the respective one or more stages of the respective chemical stages (Karale: Sections [0012]-[0018] & [0030]-[0042]); calculating a diversion concentration and volume based on the total number of stages (Karale: Sections [0012]-[0018] & [0030]-[0042]; wherein determining diverter volume as disclosed by Karale is considered to also encompass calculating a diversion concentration, and to the extent there is any difference between the calculating as disclosed by Karale, and the calculating as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention); flushing a volume of treated water into the wellbore; pumping a first volume of remedial chemicals into the wellbore; pumping a diversion volume comprising a chemical diverter into the wellbore to close off the one or more stages of the first chemical stage; pumping a subsequent volume of remedial chemicals into the wellbore to a subsequent chemical stage, then pumping a diversion volume of chemical diverter into the wellbore to close off the one or more stages of the respective subsequent chemical stage, and repeating this step for each chemical stage of the plurality of chemical stages; and flushing a post-treatment volume of treated water (Karale: Sections [0012]-[0018], [0030]-[0042] & [0050]-[0075]).
Karale further teaches one or more embodiments of the method where the treatment stages comprise zones with proppant packs and/or fracture gradients (Karale: [0003] & [0025]; which indicates the presence of fractures). As such, although the reference fails to explicitly disclose the above method steps of calculating, pumping and flushing, respectively, with respect to a plurality of “fracture” stages and “fracture” pore volume in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ the method steps in known treatment stages, such as those comprising a plurality of fractures stages with a fracture pore volume, as instantly claimed, in order to yield predictable results in treatment fluid placement, diversion and/or remediation. 
Karale further teaches wherein the amount of treatment fluids, which include water, remedial chemicals and a chemical diverter, are calculated/determined based on various measured parameters and data to optimize treatment (Karale: Sections [0012]-[0018], [0030]-[0042] & [0050]-[0075]). As such, although the reference fails to explicitly disclose “the volume of treated water equal to the wellbore volume”, “the first volume of remedial chemicals is equal or greater to the fracture pore volume of a first chemical stage of the plurality of chemical stages”, the subsequent volume of remedial chemicals “equal or greater to the fracture pore volume of a subsequent chemical stage” and “the post-treatment volume comprising the total treatment volume less the total fracture pore volumes of the plurality of chemical stages” as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize treatment with a suitable volume of the respective fluids/components determined based on measured parameters and data insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal volumes to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for multi-stage treatment and diversion in subterranean formations, and a finite number of identified, predictable solutions including optimizing treatment by injecting fluids/components such as water, remedial chemicals and chemical diverters calculated/determined based on measured parameters and data as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Karale, one of ordinary skill in the art could have pursued desired volumes of the injected fluids/components, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 2, Karale teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the step of calculating a total treatment volume is additionally based on the annular space between an outer diameter of production tubing within the wellbore an inner diameter of wellbore casing” (Karale: Section [0015], wherein Karale discloses the investigation interval for calculations including the production string and casing, which is considered to encompass an annular space as instantly claimed and described in [00016] of the instant specification. To the extent there is any difference between the calculating as disclosed by Karale, and the calculating as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 3, Karale teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the step of calculating a total treatment volume is additionally based on the volume of production tubing within the wellbore” (Karale: Section [0015], wherein Karale discloses the investigation interval for calculations including the production string, which is considered to encompass its volume as instantly claimed and described in [00016] of the instant specification. To the extent there is any difference between the calculating as disclosed by Karale, and the calculating as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 4, Karale teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the remedial chemicals comprise solvents, organic and inorganic acids including salts and esters thereof, acid inhibitors, surfactants, mutual solvents, enzyme breakers, oxidizers, clay stabilizers, nanoparticles, or combinations thereof” (Karale: Section [0018]). 
With respect to Claim 5, Karale teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the chemical diverter comprises a soluble or biodegradable particulate” (Karale: Section [0016]). 
With respect to Claim 6, Karale teaches the method as provided above with respect to Claim 1, and further teaches combining chemical stages as desired to improve treatment, diversion and stimulation (Karale: Sections [0083] & [0084]). As such, although the reference fails to explicitly disclose the above method steps in combination with increasing the number of fracture stages per chemical stage as a function of decreasing conductivity of the fracture stages, in a single embodiment, as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ the method steps in one or more combined stages as desired, such as instantly claimed, in order to yield predictable results in treatment fluid placement, diversion and/or remediation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fulton et al. (US 2010/0212906) discloses methods comprising the treatment of a plurality of treatment zones with an acidic treatment fluid and chemical diverters.  
Lecerf et al. (US 2014/0182841) discloses methods of remediating damage in a wellbore with a plurality of zones comprising the pumping of acidic treatment fluids with the use of chemical diverters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674